Order entered May 13, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00514-CR

                                ERIC ROMO, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F10-61709-M

                                        ORDER
      Before the Court is appellant’s May 10, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief due May 24, 2019.


                                                  /s/   BILL PEDERSEN, III
                                                        JUSTICE